        Case 4:21-cv-00595-JM-ERE Document 20 Filed 08/23/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  CENTRAL DIVISION

JAMES M. RAPER, JR.                                                               PLAINTIFF
ADC #663449

V.                               NO. 4:21-cv-00595-JM-ERE

MARK GOBER, et al.                                                         DEFENDANTS

                                           ORDER

        The Court has received a Recommendation for the dismissal of Mr. Raper’s claims against

the Defendant Robert Akin filed by Magistrate Judge Edie R. Ervin. The parties have not filed

objections, and the time to do so has expired. After careful review of the record, the Court

concludes that the Recommendation should be, and hereby is, approved and adopted as this Court’s

findings in all respects.

        Mr. Raper’s claims against Robert Akin are DISMISSED, without prejudice. The Clerk is

instructed to terminate Robert Akin as a Defendant.

        IT IS SO ORDERED this 23rd day of August, 2021.


                                                        ________________________________
                                                        UNITED STATES DISTRICT JUDGE
